Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 6, 8-15, and 23 are cancelled.
Claim 24 is new.
Claims 1-5, 7, and 16-22 are amended.
Claims 1-5, 7, 16-22, and 24 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 16-22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a diet pattern and computing a compliance score for a target food.  This judicial exception is not integrated into a practical application because the claims are directed to a user complying with a diet, which is a mental process.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (a system) do not add significantly more; the additional elements retrieve, evaluate, and present information regarding the rules.
The limitation of determining a diet pattern of a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for 
The limitation of computing a compliance score of a target food based on the diet pattern, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “compute” in the context of this claim encompasses the user using equations or manual evaluation to determine if a target food complies with the user’s diet.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims, however, Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a system to carry out the steps.  The device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining, receiving, computing, etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

amount to mere instructions to apply an exception (such as recitation of receiving and presenting amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification pg. 9-10, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving diet pattern of a user amounts to mere data gathering, recitation of computing a compliance score of a target food based on the diet pattern amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a computing device, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts have recognized, or those in the art 
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed calculations to a compliance score of a target food based on a diet pattern;
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following represent examples that courts have identified as insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to diet pattern data;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following represent examples that courts have identified as merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations (e.g. see MPEP 2106.05(f)); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
and/or;
generic computer structure (i.e. pg. 9-10 of the Specification discloses that the current invention embodiments may include a plurality of different types of general purpose computing systems, none of which, even when programmed to 
 Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives diet pattern, and transmits the data to a processing device over a network, for example the Internet;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing diet pattern data in a database and/or electronic memory, and retrieving the data from storage in order to determine a compliance score for a target food;
The following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
 an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation. 
Therefore, whether taken individually or as an ordered combination, claims 1-5, 7, 16-22, and 24 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 16-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 22, and 24 recite the limitation “wherein said processor computes said compliance score as product of a partial compliance score and a weight value, the partial compliance score indicating the compliance of said target food with respect to the nutritional information of said user diet pattern and the weight value indicating whether said target food fulfils the food rules of said user diet pattern.”  Examiner is unable to determine what it means to compute as a product of a score and weight value; weight value of what?  The claim states the weight value indicates whether said target food fulfills the food rules, but how does the weight value indicate that?  Is the weight value on a scale of 1 to 10 and the higher the compliance, the higher the weight value?  Furthermore, how does the partial compliance score indicate compliance with respect to nutritional value? Is it based on higher the compliance (meeting most nutritional values or close to the values), the better?  Examiner needs guidance interpreting the claimed subject matter.
Claim 7 provides a way to calculate a partial compliance score using multiple vectors and depends from claim 5, which depends from 3, which depends on claim 1.  Examiner is unable to determine how the vector calculation is factored into the partial compliance score with respect to nutritional value.  Examiner asks the Applicant to show nexus and clarity.



Response to Arguments
Applicant's arguments filed for claims 1-5, 7, 16-22, and 24 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
The Federal Circuit in Enfish stated that certain claims directed to improvements in computer related technology.  The Federal Circuit stated that the Enfish claims were not ones in which general-purpose computer components are added after the fact to a fundamental economic practice or mathematical equation, but were directed to a specific implementation of a solution to a problem in the software arts, and concluded that the Enfish claims were thus not directed to an abstract idea (configuring a computer memory in accordance with a self-referential table).  Furthermore, Enfish specification also supported the benefits it held over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.  Here, the focus of the claims is not any improved computer or network, but the improved ability to adapt a food to be consumed in the future according to a diet pattern; and indeed, the specification makes clear that off-the-shelf computer technology is usable to carry out the analysis.  Indeed, the Federal Circuit applied this very distinction in rejecting the § 101 challenge in Enfish because the claims at issue there focused on a specific type of data structure, i.e., a self-referential table for a computer database, designed to improve the way a computer carries out its basic functions of storing and retrieving data, and not merely on asserted advances in uses to which existing computer capabilities could be put. Enfish, 822 F.3d at 1335—36.  The alleged improvement that Applicants tout does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing nutritional information for which a computer is used as a tool in its ordinary capacity.
The McRO court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea.  An indication that a claim is directed to an improvement in computer-related technology may include-
(1) a teaching in the specification about how the claimed invention improves a computer or other technology (e.g., the McRO court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea).  In contrast, the present specification's failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of adapting a user selection of food directed to an abstract idea.
(2) a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome (e.g., McRO's claims defined a specific way, namely use of particular rules to set morph weights and transitions through phonemes, to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, and thus were not directed to an abstract idea).  In contrast, the claimed method is directed to an abstract idea because it merely presented the results of nutritional compliance information, without even identifying a particular tool for the presentation.
The claims in McRO were directed to the creation of something physical—namely, the display of “lip synchronization and facial expressions” of animated characters on screens for viewing by human eyes. Id. At 1313.  The claimed improvement was to how the physical display operated (to produce better quality images), unlike a claimed improvement in a mathematical technique with no improved display mechanism.  The McRO claims also avoided being “abstract” in another sense reflexted repeatedly in our cases: they had the specificity required to transform a claim from one claiming only a result to one claiming a way of achieving it. McRO, 837 F.3d at 1314
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626